     Case: 1:18-cv-06898 Document #: 29 Filed: 01/07/19 Page 1 of 1 PageID #:67

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Terrell Barker
                                    Plaintiff,
v.                                                       Case No.: 1:18−cv−06898
                                                         Honorable John Z. Lee
Vital Pharmaceuticals, Inc
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 7, 2019:


        MINUTE entry before the Honorable John Z. Lee:Agreed motion for extension of
time until February 6, 2019 to answer [28] is granted. The status hearing set for 1/15/19 is
reset to 2/7/19 at 9:00 a.m.No appearance is required on the motion.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
